Exhibit 10.45

BRE PROPERTIES, INC.

PERFORMANCE STOCK AWARD AGREEMENT

This Performance Stock Award Agreement (this “Agreement”), dated as of
February 14, 2005 (the “Grant Date”), is entered into by and between BRE
Properties, Inc., a Maryland Corporation (the “Company”), and
                             (“Employee”).

BACKGROUND

The Company and Employee entered into an Amended and Restated Employment
Agreement dated as of January 1, 2005 (the “Employment Agreement”), which
provides that, at the discretion of the Compensation Committee of the Board of
Directors of the Company (“Committee”), Employee is eligible to receive long
term incentive awards.

The Company has established the 1999 BRE Stock Incentive Plan (“Plan”), to
provide long term incentive awards, among other things.

The Committee has determined that Employee be granted shares of Common Stock of
the Company (“Common Stock”) under the Plan subject to the restrictions stated
below and as hereinafter set forth.

The Company and Employee intend that the grant of the portion of shares of
Common Stock subject to vesting pursuant to Sections 4.2 and 4.3 of this
Agreement qualify as “performance-based compensation” under Section 162(m) of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1. Terms of Plan. All capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan. Employee
confirms and acknowledges that Employee has received and reviewed a copy of the
Plan and the Information Statement, dated as of the Grant Date, with respect to
the Plan. Employee and the Company agree that the terms and conditions of the
Plan are incorporated in this Agreement by this reference.

2. Main Grant of Shares. Subject to the terms and conditions of this Agreement
and of the Plan, including without limitation the vesting provisions set forth
in Sections 3 and 4, the Company hereby grants to Employee
                             shares of Common Stock (the “Shares”) under the
Plan which number of Shares shall be subject to adjustment pursuant to Sections
11 and 12. The Shares shall be deemed “Restricted Shares” under the Plan.

3. Time Vesting of Shares. At each of the first five anniversaries of the Grant
Date, subject to continuous employment with the Company, 2% of the Shares,
subject to adjustment pursuant to Section 12, shall vest and become free of any
restriction pursuant to this Agreement.



--------------------------------------------------------------------------------

4. Performance Shares.

4.1. Definitions. For the purposes of this Agreement the following terms shall
have the following meaning:

(a) “Absolute TSR” shall mean the Company’s compound annual Shareholder Return
during the Performance Period as determined on the last day of the Performance
Period.

(b) “EVA Spread” shall mean the amount by which the Performance Period ROIC
exceeds the Performance Period WACC.

(c) “FFO” shall mean Funds from Operations as is reported by the Company in
accordance with the White Paper on Funds From Operations, produced by the
National Association of Real Estate Investment Trusts, Inc., excluding items
reported by the Company as other expenses on its financial statements (which
other expenses shall include non-recurring gains on land sales); provided,
however, that if the methodology for determining Funds from Operations shall
change due to changes in underlying accounting principles or their application
or otherwise, then the Committee may, in its sole discretion, appropriately
adjust the calculation of FFO to make each year’s computation comparable from
accounting period to accounting period.

(d) “FFO Growth” shall mean the compound average growth rate, expressed as a
percentage, during the Performance Period in the FFO per share of Common Stock.

(e) “Goals” shall mean the performance goals for FFO Growth, Relative TSR,
Absolute TSR and EVA Spread set forth on Exhibit A.

(f) “Good Cause” shall have the meaning set forth in the Employment Agreement

(g) “Good Reason” shall have the meaning set forth in the Employment Agreement.

(h) “Maximum” shall mean, with respect to a Goal, the performance metric
associated with that Goal under the column labeled “Maximum” on Exhibit A.

(i) “Performance Period” shall mean the period of time between January 1, 2005
through and including December 31, 2009.

(j) “Performance Period ROIC” shall mean the average of the Return on Invested
Capital for each of the 20 quarterly periods during the Performance Period.

(k) “Performance Period WACC” shall mean the average of the Weighted Average
Cost of Capital for each of the 20 quarterly periods during the Performance
Period.

 

2



--------------------------------------------------------------------------------

(l) “Performance Vesting Date” shall mean December 31, 2009.

(m) “REIT Peers” shall mean the ten largest publicly traded multi-family REITs
(excluding the Company) as designated by the Company based on total market
capitalization (including shares held by affiliates of such REIT) as determined
on the last day of the Performance Period.

(n) “Relative TSR” shall mean the percentile ranking of the Company’s total
Shareholder Return during the Performance Period measured against the total
Shareholder Return of the REIT Peers during the Performance Period.

(o) “Reserve Contribution” shall mean for any particular Goal, if the Goal
achieved as of the Performance Vesting Date is

(i) less than or equal to the Target, then zero,

(ii) greater than or equal to the Target and less than the Maximum, then the
product of (x) the Weighting Factor of such Goal multiplied by (y) the
proportion that the Goal achieved as of the Performance Vesting Date is between
the Target and the Maximum, or

(iii) greater than the Maximum, then the Weighting Factor of such Goal.

(p) “Return on Invested Capital” shall mean, for a given period, the quotient of
(x) the Company’s adjusted EBITDA during such period, as disclosed by the
Company in its earnings releases as supplemental financial information, divided
by (y) the average book capitalization for during such period.

(q) “Shareholder Return” shall mean, for any period, the percentage computed by
taking the quotient of (x) the sum of the Stock Price on the last trading day of
the period plus the dividends per share paid during such period divided by
(ii) the Stock Price on the first trading day of such period.

(r) “Stock Price” shall mean, for a given day, the average of the closing prices
of a share of Common Stock or the common stock of the relevant REIT Peer for the
20-trading-day period beginning 10 trading days prior to such date and ending 9
trading days after such date.

(s) “Target” shall mean, with respect to a Goal, the performance metric
associated with that Goal under the column labeled “Target” on Exhibit A.

(t) “Threshold” shall mean, with respect to a Goal, the performance metric
associated with that Goal under the column labeled “Threshold” on Exhibit A.

(u) “Vesting Contribution” shall mean for any particular Goal, if the Goal
achieved as of the Performance Vesting Date is

 

3



--------------------------------------------------------------------------------

(i) less than the Threshold, then zero,

(ii) greater than or equal to the Threshold and less than the Target, then the
product of (x) the Weighting Factor of such Goal multiplied by (y) the sum of
(i) 55.00% plus (ii) the product of (A) the proportion that the Goal achieved as
of the Performance Vesting Date is between the Threshold and the Target
multiplied by (B) 45.00%,

(iii) greater than or equal to the Target, then the Weighting Factor of such
Goal.

(v) “Weighted Average Cost of Capital” shall mean, for a given period, the
Company’s weighted average cost of capital (comprised of Common Stock, Preferred
Stock and liabilities other than accounts payable and other similar short-term
liabilities and accrued expenses) during such period.

(w) “Weighting Factor” shall mean, with respect to a Goal, the percentage
associated with that Goal under the column labeled “Weighting Factor” on Exhibit
A.

4.2. Vesting Performance Shares.

(a) The Shares that are not subject to vesting pursuant to Section 3, but
excluding the Earned Dividend Shares (defined below) that shall vest in
accordance with part (a) of the last sentence of Section 11.1, shall, subject to
Sections 5 and 6, vest on the Performance Vesting Date with respect to that
percentage (the “Vesting Contribution”) of the Shares determined pursuant to
this Section 4.2.

(b) The Vesting Contribution shall be determined as of the Performance Vesting
Date as soon as all of the information reasonably necessary for determining the
Vesting Contribution is available (such date of determination, the “Vesting
Determination Date”). If any of the information reasonably necessary for
determining the Vesting Contribution is not available through the end of the
last Relevant Year and is not expected to be available within 60 days of the
Performance Vesting Date, then, with respect to such year (and only for that
information that is not available), the year to date information available
through the most recent quarter shall, if appropriate, be annualized and applied
to the computations required by this Section 4 as though such information
represented the information for the full year. The aggregate Vesting
Contribution shall be computed as the sum of the Vesting Contribution for each
of the Goals.

(c) The Committee shall have sole responsibility for determining and shall
certify the computation of the Vesting Contributions and the amount of Shares
that shall vest pursuant to this Section 4.2.

4.3. Grant and Issuance of Reserve Performance Shares.

(a) The Company has reserved for issuance to Employee up to
                             shares of Common Stock (as adjusted for any stock
splits, stock dividends, reclassifications or similar events) (the “Reserve
Performance Shares”) to be granted and issued

 

4



--------------------------------------------------------------------------------

to Employee pursuant to this Section 4.3. If pursuant to the Company’s
determination pursuant to Section 4.2 it is determined that any Goal achieved as
of the Performance Vesting Date is greater than the Target for such Goal, then
the Company shall grant and issue to Employee a number of the Reserve
Performance Shares equal to the product of (x) the sum of the Reserve
Contributions for each Goal multiplied by (y) the number of share the Company
has reserved for issuance to Employee.

(b) If Employee shall be entitled to receive any Reserve Performance Shares,
then the Company shall, promptly after the determination pursuant to
Section 4.2, issue to Employee a stock certificate representing the number of
Reserve Performance Shares determined in accordance with Section 4.3(a) (the
“Reserve Certificate”). The Reserve Certificate shall not have endorsed thereon
the legend set forth in Section 8 and the Company shall not retain or otherwise
escrow or withhold the Reserve Certificate from Employee pursuant to this
Agreement.

(c) For the sake of clarity, the term “Shares” as used in this Agreement shall
not include the Reserve Performance Shares. Employee shall have no rights as a
shareholder (including voting rights or rights to dividends) with respect to any
Reserve Performance Shares until such time as they may become issuable pursuant
to Section 4.3(a).

5. Vesting of Shares Upon Change in Employment Status.

5.1. Termination Without Cause, Resignation With Good Reason or Retirement.
Notwithstanding Sections 3 and 4, if prior to the Performance Vesting Date
Employee’s Employment Agreement and employment with the Company is terminated by
Employee due to Good Reason or retirement on or after the Retirement Age, or by
the Company for other than Good Cause, then effective as of the date of such
termination a number of unvested Shares that otherwise could have vested
pursuant to Sections 3, 4 and 11.1 shall vest in accordance with the formula set
forth below:

 

X

   =    A / 365 * 4% * (B - C)

Where,

A    =    the number of days that have elapsed between the Grant Date and the
date of the termination of employment; B    =    the number of Shares subject to
this Agreement; and C    =    the number of Shares that shall have vested
pursuant to Section 3 prior to the date of the termination of employment.

5.2. Termination for Cause or Resignation Without Good Reason. Notwithstanding
Sections 3 and 4, if Employee’s Employment Agreement and employment with the
Company is terminated by the Company for Good Cause or Employee resigns without
Good Reason prior to the Performance Vesting Date, all of the then-unvested
Shares and any right to any Reserve Performance Shares shall be forfeited by
Employee, ownership of all such unvested Shares shall transfer back to the
Company and Employee shall have no further rights with respect to any of such
unvested Shares or any Reserve Performance Shares.

 

5



--------------------------------------------------------------------------------

5.3. Termination Upon Death or Disability. Notwithstanding Sections 3 and 4, if
prior to the Performance Vesting Date Employee’s Employment Agreement and
employment with the Company is terminated by Employee due to death or
Disability, then effective as of the date of such termination of employment a
number of unvested Shares that otherwise could have vested pursuant to Sections
3, 4, and 11.1 shall vest in accordance with the formula set forth below:

 

X   

=

   (A + 1) * 25% * (B - C) Where, A    =    the number of whole, non-fractional
years (without giving effect to any rounding principles) that have elapsed
between the Grant Date and the date of the termination of employment; B    =   
the number of Shares subject to this Agreement; and C    =    the number of
Shares that shall have vested pursuant to Section 3 prior to the date of the
termination of employment.

5.4. Termination Following a Change in Control. If within 12 months after the
effective date of a Change in Control (as defined in the Employment Agreement)
Employee’s Employment Agreement and employment with (i) the Company, (ii) an
affiliate of the Company (as such term is defined in the Exchange Act) or
(iii) such entity that the Company has merged or consolidated with or an
affiliate (as such term is defined in the Exchange Act) of such entity (such
entity or affiliate in (i), (ii) or (iii), the “Continuing Employer”) is
terminated by Employee for Good Reason or by the Continuing Employer without
Good Cause, then, notwithstanding Sections 3 and 4, 100% of the then-unvested
Shares that otherwise could have vested pursuant to Sections 3 and 4 shall
automatically vest on the date of such termination of employment, provided,
however, that if prior to such termination the outstanding shares of common
stock of the Company shall been exchanged or converted into the right to receive
other securities, cash or property, whether pursuant to a merger, consolidation
or sale of all or substantially all of the assets of the Company (a “Conversion
Event”), then each Share that could vest pursuant this Section 5.4 shall
immediately after such Conversion Event represent the right to receive such
other securities, cash or property that Employee would have received or been
entitled to had such Share been outstanding immediately prior to such Conversion
Event. Employee and Company agree that any termination of Employee’s Employment
Agreement with the Company attendant to any Change in Control in which Employee
is, in connection with such Change in Control, hired as an employee of a
Continuing Employer shall not be deemed a termination of Employee’s Employment
Agreement with a Continuing Employer for purposes of this Section 5.4 unless
Employee resigns following the Change of Control for Good Reason.

6. Vesting of Shares and Issuance of Reserve Shares upon Committee Action.
Notwithstanding Sections 3, 4 and 5, the Committee reserves its right,
exercisable at its sole

 

6



--------------------------------------------------------------------------------

discretion, including under Section 4.2 of the Plan to accelerate the vesting of
all or any portion of any unvested Shares or issue all or any portion of the
Reserve Shares, including in connection with a Change in Control.

7. Restrictions Period. The period of time between the Grant Date and the date
Shares become vested is referred to herein as the “Restriction Period.” Until a
Share becomes vested in accordance with Section 3, 4, 5 or 6, neither such Share
nor any beneficial interest therein shall be sold, transferred, assigned,
pledged, encumbered or otherwise disposed of in any way at any time (including,
without limitation, by operation of law) other than (i) to the Company or its
assignees or (ii), after written notice to the Company identifying the
transferee to the reasonable satisfaction of the Company, to an intervivos or
testamentary trust for the benefit of the Employee and/or the Employee’s spouse
during the Employee’s life or to such other person or persons (individually or
as trustee or trustees of a trust), for estate planning or gifting purposes, as
the Committee may specifically approve. Any permitted transferee of Shares or
any interest therein shall be required as a condition of such transfer to agree
in writing, in form satisfactory to the Company, that it shall receive and hold
such Share or interest subject to the provisions of this Agreement, including
but not limited to the forfeiture provisions hereof. For purposes of this
Agreement, the term “Employee” shall include such a permitted transferee when
appropriate.

8. Legend. All certificates representing any Shares which are not vested shall
have endorsed thereon during the Restriction Period the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN
THE CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.

9. Retention of Certificate. The certificate or certificates evidencing any of
the unvested Shares shall be deposited with the Secretary of the Company. The
Shares may also be held in a restricted book entry account in the name of
Employee. Such certificates or such book entry shares are to be held by the
Company until termination of the Restriction Period, when they shall be released
by the Company to Employee, provided that, if the number of the Shares
ultimately vested in Employee as of the Vesting Determination Date is different
than the Grant Amount, then the certificate originally issued shall be cancelled
and a new certificate representing the number of the Shares that have vested in
Employee shall be delivered to Employee and all of the unvested Shares
outstanding immediately after the Vesting Determination Date shall be forfeited
by Employee, ownership of all such unvested Shares shall transfer back to the
Company and Employee shall have no further rights with respect to any of such
unvested Shares.

10. Employee Shareholder Rights. During the Restriction Period, Employee shall
have all the rights of a shareholder with respect to unvested Shares except for
the right to transfer the Shares (as set forth in Section 7) and the right to
receive dividends (subject to Section 11) with respect to such unvested Shares.
Accordingly, Employee shall have the right to vote the Shares.

 

7



--------------------------------------------------------------------------------

11. Dividends on Unvested Shares.

11.1. Notwithstanding Section 10, if the Company shall declare a cash dividend
on shares of Common Stock at any time during the Performance Period, then a
number of the Shares equal to (x)              minus (y) the number of Shares
that shall have vested pursuant to Section 3 (the “Non Dividend Earning
Shares”), shall not receive such dividend, however, the number of Shares subject
to this Agreement shall be increased by and the Company shall issue to Employee
(subject to Section 9) immediately after such dividend a number of shares of
Common Stock equal to (x) the amount of cash dividends Employee would have
received with respect to such Non Dividend Earning Shares if such dividend would
have been paid with respect to such Non Dividend Earning Shares divided by
(y) the closing price of a share of Common Stock on the payment date for such
dividend. Of the shares of Common Stock which shall be made subject to this
Agreement which are issuable in lieu of any cash dividend on the Non Dividend
Earning Shares pursuant to the foregoing sentence (the “Earned Dividend
Shares”), (a) 10% of such Earned Dividend Shares shall vest and become free of
any restriction pursuant to this Agreement at the end of the Performance Period
and (b) 90% of such Earned Dividend Shares shall vest pursuant to Section 4.2.

11.2. The Shares which are not Non Dividend Earning Shares are referred to in
this Section 11.2 as “Dividend Earning Shares.” Notwithstanding Section 10, if
the Company shall declare a cash dividend on shares of Common Stock at any time
during the Performance Period, then Employee shall be entitled to then receive
with respect to each Dividend Earning Share the amount of the cash dividend
payable with respect to such Dividend Earning Share.

12. Changes in Capitalization. In the event that as a result of (a) any stock
dividend, stock split or other change in the outstanding shares of Common Stock,
or (b) any merger or sale of all or substantially all of the assets or other
acquisition of the Company, and by virtue of any such change Employee shall in
his/her capacity as owner of unvested Shares (the “Prior Stock”) be entitled to
new or additional or different shares or securities, such new or additional or,
different shares or securities shall thereupon be considered to be unvested
Stock and shall be subject to all of the conditions and restrictions which were
applicable to the Prior Stock pursuant to this Agreement.

13. Taxes. Employee shall be liable for any and all taxes, including withholding
taxes, arising out of the grant, issuance or vesting of Shares or any grant or
issuance of Reserve Performance Shares hereunder. Employee may elect to satisfy
such withholding tax obligation by having the Company retain Shares or Reserve
Performance Shares, if applicable, having a fair market value equal to the
Company’s minimum withholding obligation. To minimum extent reasonably
determined by the Company to be necessary, the Company shall defer delivery of
vested Shares to avoid any adverse tax consequences to the Employee under
Section 409A of the Internal Revenue Code of 1986, as amended. As of the date
this Employment Agreement has been executed, it is not expected the preceding
sentence would apply except potentially to Earned Dividend Shares to vest
pursuant to part (a) of the last sentence of Section 11.1.

14. Fractional Shares. The Company shall not be required to deliver any
fractional Shares that may vest or become issuable pursuant to this Agreement or
record or issue any fractional Share that may be issuable pursuant to Section 11
or 12. In lieu of any delivery,

 

8



--------------------------------------------------------------------------------

recordation or issuance of any such fractional Share, the Company shall, at such
time as such fractional Share would otherwise be deliverable, subject to
recording or issuable, pay to Employee an amount in cash (rounded to the nearest
whole cent) equal to product of (x) the Stock Price at such time multiplied by
(y) the fraction of a Share to which Employee would otherwise be entitled.

15. Miscellaneous.

15.1. Acknowledgement Regarding SOX Section 304. Employee acknowledges that the
Shares that may vest or the and Reserve Performance Shares that may be granted
pursuant to this Agreement may be subject to forfeiture or Employee may be
required to reimburse the Company for the value of such Shares and Reserve
Performance Shares, if applicable, pursuant to Section 304 of the Sarbanes-Oxley
Act of 2002, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under federal securities laws.

15.2. Transfers in Violation of Restrictions. The Company shall not be required
(i) to transfer on its books any Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

15.3. Further Assurances. The parties agree to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

15.4. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to Employee at such
Employee’s address then on file with the Company.

15.5. No Employment Guarantee. Neither the Plan nor this Agreement nor any
provisions under either shall be construed so as to grant Employee any right to
remain in the employ of the Company and neither alters Employee’s at-will
status.

15.6. Arbitration. This Agreement shall be governed by the arbitration
provisions of the Employment Agreement, including the provision relating to
recovery of reasonable attorneys’ fees, costs, and expenses.

 

9



--------------------------------------------------------------------------------

15.7. Entire Agreement. This Agreement, including the Plan, and the Employment
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BRE PROPERTIES, INC.   EMPLOYEE

 

 

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GOALS AND PERFORMANCE METRICS

 

Goal

  

Metric

Description

  

Weighting Factor

  

Threshold

  

Target

  

Maximum

FFO Growth

   16.67%    5.00%    8.00%    14.00%

Relative TSR

   33.33%    50th Percentile    70th Percentile    90th Percentile

Absolute TSR

   22.22%    6.00%    9.00%    15.00%

EVA Spread

   27.78%    +120 basis points    +150 basis points    +180 basis points